Status of the Claims
	Claims 1-4, 8-15, and 19-22 are allowed.
	Claims 5-7, 16-18, and 23-55 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent email communication with Robert Pilaud on 05/20/2022.

The application has been amended as follows:

1.	(Currently Amended) A method for providing autocomplete suggestions in a search interface, the method comprising:
receiving a text input;
identifying a plurality of portions of the text input, each portion corresponding to a different attribute;
generating for simultaneous display a plurality of user interface elements corresponding to each portion of the plurality of portions;
for each portion of the plurality of portions:
retrieving a plurality of alternate texts for the portion, wherein a corresponding user interface element contains an original text of the portion and the plurality of alternate texts for the portion; [[and]]

simultaneously displaying a first subset of alternate texts above the original text, and a second subset of alternate texts below the original text;
determining a relevance score for each alternate text of the plurality of alternate texts; and
ordering the alternate texts according to the relevance scores of each alternate text, wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom of the first subset of alternate texts, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score, and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top of the second subset of alternate texts, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score;
receiving a selection of an alternate text in at least one user interface element;
generating a search query based on each portion for which no alternate text was selected and each selected alternate text;
retrieving a plurality of search results based on the search query; and
generating for simultaneous display the plurality of search results.

2.	(Currently Amended) The method of claim 1, wherein:
generating a search query comprises constructing a search query based on the attribute corresponding to each of the plurality of portions and the [[text]] selection contained in the user interface element corresponding to each portion of the plurality of portions; and
wherein the method further comprises transmitting the search query to a database.

3.	(Previously Presented) The method of claim 1, wherein retrieving the plurality of alternate texts for the portion comprises:
identifying a second attribute associated with the portion; and
retrieving alternate text associated with both the attribute corresponding to the portion and the second attribute.

4.	(Previously Presented) The method of claim 1, wherein retrieving the plurality of alternate texts for the portion comprises:
identifying a second attribute associated with the portion;
accessing a user profile; and
determining, from the user profile, an alternate text associated with both the attribute corresponding to the portion and the second attribute.

5.-7.	(Canceled)

8.	(Currently Amended) The method of claim 1, further comprising, 
in response to receiving a selection of [[an]] a particular alternate text in a particular user interface element:
retrieving a second plurality of suggested alternate texts for the selected particular alternate text; and
simultaneously displaying, in the particular user interface element, for selection by the user, the selected particular alternate text and the second plurality of alternate texts.

9.	(Currently Amended) The method of claim 8, further comprising simultaneously displaying, in the particular user interface element, for selection by the user, the original text of 

10.	(Currently Amended) The method of claim 8, further comprising:
receiving a second selection of a second particular alternate text of the second plurality of suggested alternate texts;
retrieving a third plurality of suggested alternate texts for the selected second particular alternate text of the second plurality of suggested alternate texts; and
simultaneously displaying, in the particular user interface element, for selection by the user, the selected second particular alternate text, the previously selected particular alternate text, the third plurality of suggested alternate texts, and the original text of  element.

11.	(Previously Presented) The method of claim 1, further comprising, in response to receiving a selection of alternate text in a particular user interface element:
retrieving a second plurality of suggested alternate texts for the portion simultaneously displayed in at least one other user interface element; and
simultaneously displaying, in the at least one other user interface element, for selection by the user, the second plurality of alternate texts.

12.	(Currently Amended) A system for providing autocomplete suggestions in a search interface, the system comprising:
a user input interface; and
control circuitry configured to:
receive a text input via the user input interface;
identify a plurality of portions of the text input, each portion corresponding to a different attribute;
generate for simultaneous display a plurality of user interface elements corresponding to each portion of the plurality of portions;
for each portion of the plurality of portions:
retrieve a plurality of alternate texts for the portion, wherein a corresponding user interface element contains an original text of the portion and the plurality of alternate texts for the portion; [[and]]

simultaneously display a first subset of alternate texts above the original text, and a second subset of alternate texts below the original text;
determine a relevance score for each alternate text of the plurality of alternate texts; and
order the alternate texts according to the relevance scores of each alternate text, wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom of the first subset of alternate texts, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score, and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top of the second subset of alternate texts, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score;
receive a selection of an alternate text in at least one user interface element;
generate a search query based on each portion for which no alternate text was selected and each selected alternate text;
retrieve a plurality of search results based on the search query; and
generate for simultaneous display the plurality of search results.

13.	(Currently Amended) The system of claim 12, wherein:
the control circuitry configured to generate a search query is further configured to construct a search query based on the attribute corresponding to each of the plurality of portions and the [[text ]]selection contained in the user interface element corresponding to each portion of the plurality of portions; and
wherein the control circuitry is further configured to transmit the search query to a database.

14.	(Previously Presented) The system of claim 12, wherein the control circuitry configured to retrieve the plurality of alternate texts for the portion is further configured to:
identify a second attribute associated with the portion; and
retrieve alternate text associated with both the attribute corresponding to the portion and the second attribute.

15.	(Previously Presented) The system of claim 12, wherein the control circuitry configured to retrieve the plurality of alternate texts for the portion is further configured to:
identify a second attribute associated with the portion;
access a user profile; and
determine, from the user profile, an alternate text associated with both the attribute corresponding to the portion and the second attribute.

16.-18.  (Canceled)

19.	(Currently Amended) The system of claim 12, wherein the control circuitry is further configured to, 
in response to receiving a selection of [[an]] a particular alternate text in a particular user interface element:
retrieve a second plurality of suggested alternate texts for the selected particular alternate text; and
simultaneously display, in the particular user interface element, for selection by the user, the selected particular alternate text and the second plurality of alternate texts.

20.	(Currently Amended) The system of claim 19, wherein the control circuitry is further configured to simultaneously display, in the particular user interface element, for selection by the user, the original text of the particular user interface element.

21.	(Currently Amended) The system of claim 19, wherein the control circuitry is further configured to:
receive a second selection of a second particular alternate text of the second plurality of suggested alternate texts;
retrieve a third plurality of suggested alternate texts for the selected second particular alternate text of the second plurality of suggested alternate texts; and
simultaneously display, in the particular user interface element, for selection by the user, the selected second particular alternate text, the previously selected particular alternate text, the third plurality of suggested alternate texts, and the original text of the particular user interface element.

22.	(Previously Presented) The system of claim 12, wherein the control circuitry is further configured to, in response to receiving a selection of alternate text in a particular user interface element:
retrieve a second plurality of suggested alternate texts for the portion simultaneously displayed in at least one other user interface element; and
simultaneously display, in the at least one other user interface element, for selection by the user, the second plurality of alternate texts.

23.-55.	 (Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“ordering the alternate texts according to the relevance scores of each alternate text, wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom of the first subset of alternate texts, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score, and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top of the second subset of alternate texts, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score;”

Regarding Claim 12, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“order the alternate texts according to the relevance scores of each alternate text, wherein the first subset of alternate texts is simultaneously displayed with a first alternate text having the highest relevance score of the alternate texts of the first subset of alternate texts at the bottom of the first subset of alternate texts, with the remaining alternate texts of the first subset of alternate texts simultaneously displayed above the first alternate text in order of decreasing relevance score, and wherein the second subset of the alternate texts is simultaneously displayed with a second alternate text having the highest relevance score of the second subset of alternate texts at the top of the second subset of alternate texts, with the remaining alternate texts of the second subset of alternate texts simultaneously displayed below the second alternate text in order of decreasing relevance score;”

These limitations, in specific combination as recited in independent claims 1 and 12 define the patentability of these claims. Dependent claims 2-4, 8-11, 13-15, and 19-22 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173